
	

113 HR 5463 IH: End Financing to ISIL Act
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5463
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To suspend military assistance to countries that harbor persons that provide material or financial
			 support to the Islamic State of Iraq and the Levant, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the End Financing to ISIL Act.
		2.Report on persons that provide material or financial support to ISIL
			(a)In generalNot later than 30 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of the Treasury and the Secretary of State shall jointly submit
			 to the appropriate congressional committees a report that contains the
			 following:
				(1)An identification of each person that provides, directly or indirectly, material or financial
			 support to ISIL, including purchasing oil or other materials that provide
			 funding for ISIL or other terrorist organizations operating in the region.
				(2)An identification of the country in which such person is located and a description of actions taken
			 by the Secretary of the Treasury and the Secretary of State to notify the
			 government of such country that—
					(A)such person is located in such country; and
					(B)such person is providing material or financial support to ISIL or other terrorist organizations
			 operating in the region.
					(3)A description of actions taken by the government of such country to restrict such person from
			 providing material or financial support to ISIL.
				(b)FormThe report required by subsection (a) may be submitted in classified form to the extent necessary.
			(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
				(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select
			 Committee on Intelligence of the House of Representatives; and
				(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on
			 Intelligence of the Senate.
				3.Suspension of military assistance to certain countries
			(a)In generalThe President shall suspend the provision of assistance described in subsection (b) to the
			 government of a country that is identified in the report submitted under
			 section 2 if the President determines that the government of such country
			 has not taken actions to restrict each person that is located in such
			 country from providing material or financial support to ISIL by not later
			 than the date that is 30 days after the date on which the Secretary of the
			 Treasury or the Secretary of State (as the case may be) has notified the
			 government of the country as described in section 2(a)(2).
			(b)Assistance describedAssistance described in this subsection is assistance under the following provisions of law:
				(1)Section 21 of the Arms Export Control Act (22 U.S.C. 2761) (relating to Foreign Military Sales
			 authorizations).
				(2)Section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to the Foreign Military
			 Financing program).
				(c)NotificationThe President shall submit to the Speaker of the House of Representatives and the President pro
			 tempore of the Senate a notification of suspension of the provision of
			 assistance described in subsection (b) to the government of a country
			 under subsection (a) and the reasons therefor.
			4.Transactions with countries harboring persons that provide material support for terrorist
			 organizationsChapter 3 of the Arms Export Control Act (22 U.S.C. 2771 et seq.) is amended by adding at the end
			 the following new section:
			
				40B.Transactions with countries harboring persons that provide material support for terrorist
			 organizations
					(a)In generalExcept to the extent inconsistent with the purposes of this section, the prohibitions contained in
			 subsections (a) and (b) of section 40 of this Act shall apply in the case
			 of a country described in subsection (b) to the same extent and in the
			 same manner as such prohibitions apply in the case of a country described
			 in subsection (d) of such section.
					(b)Country described
						(1)In generalA country described in this subsection is a country the government of which the Secretary of State
			 determines has knowledge of any persons that are located within the
			 territory of the country that provide material support for terrorist
			 organizations, including the selling of materials that produce income for
			 terrorist organizations.
						(2)Person definedIn this paragraph, the term person has the meaning given the term in section 5 of the End Financing to ISIL Act.
						(c)Applicability of other provisionsExcept to the extent inconsistent with the purposes of this section, the provisions of subsections
			 (e), (f), (g) (other than paragraph (2) of such subsection), (h), (i),
			 (j), (k), and (l) (other than paragraphs (1), (4), and (5) of such
			 subsection) of section 40 of this Act shall apply with respect to the
			 application of this section to the same extent and in the same manner as
			 such provisions apply with respect to the application of such section 40..
		5.DefinitionsIn this Act:
			(1)ISILThe term ISIL means any terrorist organization referred to as the Islamic State of Iraq and the Levant, as well
			 as any successor organization.
			(2)Person
				(A)In generalThe term person means—
					(i)a natural person;
					(ii)a corporation, business association, partnership, society, trust, financial institution, insurer,
			 underwriter, guarantor, and any other business organization, any other
			 nongovernmental entity, organization, or group, and any governmental
			 entity operating as a business enterprise; and
					(iii)any successor to any entity described in clause (ii).
					(B)Application to governmental entitiesThe term person does not include a government or governmental entity that is not operating as a business
			 enterprise.
				
